{¶ 15} I respectfully dissent in the judgment herein and write to clarify my concerns. Based on our recent line of cases I believe we should "dismiss" this appeal for lack of jurisdiction instead of "affirming" the trial court's dismissal for lack of jurisdiction. See, State v. Wilson, supra; State v. Rawlins,
supra; State v. McCain, supra; and State v. Gilliam, Lawrence App. No. 04CA13, 2005-Ohio-2470 (where this court dismissed the appeals of untimely post-conviction relief petitions).
 {¶ 16} While the result may be the same either way, I believe it is very important for this court to be consistent with our prior decisions and deferential to the doctrine of staredecisis.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that the costs herein be taxed to the Appellant.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Meigs County Court of Common Pleas to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 for the Rules of Appellate Procedure. Exceptions.
Abele, J.: Concurs in Judgment and Opinion.
McFarland, J.: Dissents with Dissenting Opinion.